           Case 2:18-cv-01398-TLN-CKD Document 27 Filed 03/20/19 Page 1 of 2



 1   ERIC GRANT
     Deputy Assistant Attorney General
 2   Environment & Natural Resources Division
 3   United States Department of Justice

 4   JUDITH RABINOWITZ
     Indian Resources Section
 5   Environment and Natural Resources Division
     United States Department of Justice
 6   301 Howard Street, Suite 1050
 7   San Francisco, CA 94105
     Telephone: (415) 744-6486
 8
     McGREGOR W. SCOTT
 9   United States Attorney
     EDWARD A. OLSEN
10   Assistant United States Attorney
     501 I Street, Suite 10-100
11   Sacramento, CA 95814
     Telephone: (916) 554-2821
12   Facsimile: (916) 554-2900

13   Attorneys for Defendants
14

15

16

17

18                            IN THE UNITED STATES DISTRICT COURT

19                               EASTERN DISTRICT OF CALIFORNIA

20   NO CASINO IN PLYMOUTH, DUEWARD               CASE NO. 2:18-cv-01398-TLN-CKD
     W. CRANFORD II, DR. ELIDA A.
21   MALICK, JON COLBURN, DAVID
     LOGAN, WILLIAM BRAUN AND
22   CATHERINE COULTER,                           DEFENDANTS’ OBJECTION TO
                                                  INITIAL PRETRIAL SCHEDULING
23              Plaintiffs,                       ORDER
          v.
24
     NATIONAL INDIAN GAMING
25   COMMISSION, et al.,
26             Defendants.

27

28
              Case 2:18-cv-01398-TLN-CKD Document 27 Filed 03/20/19 Page 2 of 2



 1             The United States is in receipt of the Court’s Initial Pretrial Scheduling Order, ECF No. 25,

 2   issued in conjunction with the Court’s Related Case Order, ECF No. 24, reassigning this matter from

 3   Judge England to your honor pursuant to Local Rule 123. The Order instructs that its provisions will

 4   become final “without further order of the Court unless objections are filed within sixty (60) days of

 5   service on all defendant(s).”

 6             This objection is filed simply to make it clear that the government’s position is that this

 7   action is governed by the Administrative Procedure Act, 5 U.S.C. §§ 701-706 (“APA”) and, as such

 8   pretrial procedures do not apply. Instead, the APA requires that the Court’s review occur on the

 9   administrative record (here records) of the challenged agency decisions. 1 This fact is recognized in

10   the very first sentence of the Federal Rules of Procedure Rule 26 (Duty to Disclose; General

11   Provisions Governing Discovery), addressed to initial disclosures. Carved out of the initial

12   disclosure requirement at Rule 26(a)(1)(A) are those matters “exempted by Rule 26(a)(1)(B).” Rule

13   26(a)(1)(B) identifies “proceedings exempt from initial disclosure” to include “(i) an action for

14   review on an administrative record.” Similarly, Rule 26(f) pertaining to discovery planning, states

15   that the “conference of the parties” for “planning for discovery” is required “except in a proceeding

16   exempted from initial disclosure under Rule 26(a)(1)(B).”

17             In sum, given that the instant action is governed by the standards and scope of review set

18   forth in the APA, most of the provisions contained in the Initial Pretrial Scheduling Order are

19   inapplicable to this non-trial, record review case.

20                                                             Respectfully submitted,

21   Dated: March 20, 2019
22

23                                                     By:     /s/ Judith Rabinowitz
                                                               JUDITH RABINOWITZ
24

25

26

27   1
         The administrative records of the two agency actions challenged here have been lodged with the Court and
28       served on the Plaintiffs. ECF Nos. 22, 22-1 and 22-2.
